
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.61


BIOVAIL CORPORATION


SHORT TERM INCENTIVE PLAN (STIP)


Section 1.    Purpose

        Biovail Corporation ("Biovail") previously established the Biovail
Corporation Short Term Incentive Plan (the "Plan") effective January 1, 2007.
The purpose of the Plan is to attract and retain the services of employees and
officers of Biovail and its subsidiaries and affiliates, and to recognize and
reward the achievement of specific company, division/function and individual
performance objectives over the performance period. This Plan is amended and
restated effective January 1, 2009 to implement changes required pursuant to and
consistent with section 409A of the Internal Revenue Code of 1986, as amended
and the regulations promulgated thereunder (the "Code"). Until December 31, 2008
the Plan has been operated in accordance with transition relief established by
the Treasury Department and Internal Revenue Service pursuant to section 409A of
the Code.

Section 2.    Definitions

        For purposes of the Plan, the following terms shall have the meanings as
set forth below:

(a)"Award" means the actual incentive award earned by a Participant under the
Plan for any Performance Period.

(b)"Board of Directors" means the board of directors of the Company, as
constituted from time to time.

(c)"Cause" means a Participant's engaging in a Detrimental Activity as defined
in the Biovail Corporation 2007 Equity Compensation Plan.

(d)"Company" means Biovail Corporation, a corporation existing under the laws of
Canada, and its successors.

(e)"Committee" means the Compensation, Nominating & Corporate Governance
Committee of the Board of Directors or its designee, or other such committee of
the Board of Directors as may be designated by the Board of Directors from time
to time to administer the Plan.

(f)"Disability" means the permanent and total incapacity of a Participant as
determined in accordance with procedures established by the Committee for
purposes of this Plan.

(g)"Division/Function" means a division, subsidiary, strategic business unit,
central function, regional group or other unit classification of the Employer,
as specified by the Committee.

(h)"Effective Date" means January 1, 2009. The Plan was originally effective
January 1, 2007. The Plan as amended and restated hereunder is effective
January 1, 2009.

(i)"Eligible Earnings" means an individual's actual regular base salary earnings
during the Plan Year, and shall not include overtime, shift premiums,
disability, top up payments, employee referrals, worker's compensation,
allowances, incentive payments and any termination payments including severance,
termination pay or contractually obligated salary continuance arrangements.

(j)"Employee" means an individual employed by the Employer other than an
individual (i) employed in a casual or temporary capacity (i.e., those hired for
a specific job of limited duration), (ii) classified by the Employer as a
"contractor" or "consultant," no matter how characterized by the any
governmental agency or a court. Any change of characterization of an individual
by any court or government agency shall have no effect upon the classification
of an individual as an Employee for purposes of this Plan, unless the Committee
determines otherwise.

(k)"Employer" means the Company and its subsidiaries and affiliates.

(l)"Participant" means, for any Performance Period, any Employee other than
Employees covered by another incentive plan sponsored by the Employer.

(m)"Performance Goals," for any Performance Period, means the performance goals
of the Company, a Division/Function, and/or a Participant, as specified by the
Committee, based on such performance

--------------------------------------------------------------------------------



measures of objectives, whether quantitative or qualitative, developed by the
Committee for the Performance Period. The Performance Goals, may be weighted in
such manner as the Committee may allocate, as determined prior to, or as soon as
practicable after the beginning of each Performance Period, or such other date
as may be determined by the Committee. To the extent applicable, the Committee,
in determining whether and to what extent a Performance Goal has been achieved,
shall use the information set forth in the Company's audited financial
statements. The Performance Goals established by the Committee may (but need not
be) different each Performance Period and different Performance Goals may be
applicable to different Participants or different classes of Participants.

(n)"Performance Multiplier" means the value applied to the overall award based
on the individual performance rating awarded for the performance cycle.

(o)"Performance Period" means the Plan Year or any other period designated by
the Committee with respect to which an Award may be earned.

(p)"Plan" means the Biovail Corporation Short Term Incentive Plan as set forth
herein and as may be amended from time to time.

(q)"Plan Year" means the calendar year.

(r)"Target" means, for any Participant with respect to any Performance Period,
the percentage of the Participant's Eligible Earnings based on their level
within the organization as set by the Committee for that Participant for the
Performance Period.

(s)"Target Cash" means, for any Participant with respect to any Performance
Period, the dollar amount based on the Participant's Target multiplied by the
Participant's Eligible Earnings, that the Participant would earn as an award if
the target performance were achieved for each of the Performance Goals set by
the Committee for that Participant for the Performance Period.

Section 3.    Eligibility and Participation

(a)Eligibility — Subject to the limitations contained in this Section 3, all
Employees of the Employer are eligible to participate in the Plan. The Committee
shall designate which Employees shall participate in the Plan prior to, or as
soon as practicable after the beginning of each Performance Period for each
Performance Period. Employees shall be eligible to receive an Award for a
Performance Period based on their Eligible Earnings for the Plan Year that the
Employee is employed by the Employer.

(b)Participation in Other Incentive Plans — Employees shall participate in only
one incentive plan or sales incentive plan for any specific period of time. An
Employee may participate in this Plan and another plan sequentially during any
Performance Period because of promotion or reassignment; provided that
participation in each such incentive plan is a prorated to reflect the period
during which he or she participated in each plan.

(c)Conditions to Awards — All Awards shall be made conditional upon the
Participant's acknowledgment, in writing or by acceptance of the Award, that all
decisions and determinations of the Committee shall be final and binding on the
Participant, his or her beneficiaries, or any other person having or claiming an
interest in such Award. Awards need not be uniform as among Participants.

(d)Termination of Participation — During any Plan Year, an Employee will cease
to be a Participant on the earliest to occur of (i) the Participant's death;
(ii) the Participant's termination of employment (whether voluntary or
involuntary); or (iii) termination of the Plan.

Section 4.    Performance Goals

(a)   Target

(i)Prior to, or as soon as practicable after the beginning of each Performance
Period, or such other date as may be determined by the Committee, the Committee
shall determine the Employees who shall be Participants during that Performance
Period and determine each Participant's Target. The Company shall notify each
Participant of the Participant's Target and the applicable Performance

2

--------------------------------------------------------------------------------



Goals that must be satisfied for an Award to be payable under the Plan for that
Performance Period.

(ii)A Participant's Target shall be stated as a percentage of his or her
Eligible Earnings.



(b)Performance Goals — The Performance Goals shall be weighted in such manner as
the Committee may allocate, and will be based on the Participant's level within
the organization, unless the Committee determines otherwise at the time
Performance Goals are established.

(i)Company Performance Goals — a percentage of the Participant's Target Award
shall be based on the achievement of Corporate objectives as determined by the
Committee in accordance with the annual objective setting cycle of the
Corporation.

(ii)Division/Function Goals — a percentage of the Participant's Target Award
shall be based on the attainment of the goals of the division or function
established in accordance with the annual objective setting cycle of the
Corporation. Divisional supporting functions (Finance, Information Technology,
Human Resources, Facilities, Technology Transfer, Quality Assurance, Quality
Control and any other departments considered supporting functions by the
Committee) will be awarded the divisional percentage determined.

(iii)Individual Goals — a percentage of the Participant's Target Award shall be
based on the attainment of the goals of the individual established in accordance
with the annual objective setting cycle of the Corporation.

(c)   Earning an Award

(i)Generally, a Participant earns an Award for a Performance Period based on the
level of achievement of the Performance Goals established by the Committee for
that Performance Period.

(ii)A Performance Multiplier is applied to the overall Award based on the
Participant's overall performance rating awarded for the Performance Period.

 
Individual Performance Rating
  Multiplier Range    

Outstanding (OR)

    1.2 to 1.5    

Exceeds Expectations (EE)

    1.0 to 1.2    

Achieves Expectations (AE)

    .75 to 1.0    

Needs Improvement (NI)

    0 to .50    

Unacceptable (UA)

    0  

(iii)The Award, if any, to be received by a Participant whose performance is
rated below standard, will be in the sole discretion of the Committee.

Section 5.    Payment of Awards

(a)Form of Payment — All Awards shall be paid in a single lump sum cash payment
on or after January 1 but not later than March 15th of the Plan Year following
the Plan Year for which such Award is earned.

(b)Termination of Employment — Except as provided in (c) below, if the
Participant terminates employment for any reason at any time during a
Performance Period, the Participant shall not be entitled to an Award under the
Plan. In addition, if a Participant engages in conduct that constitutes Cause,
the Participant shall not be entitled to an Award under the Plan.

(c)Retirement, Death and Disability — If a Participant retires (as determined by
the Committee in its sole and absolute discretion), incurs a Disability or dies
during the Plan Year, the Award, if any is earned based on actual achievement of
the applicable Performance Goals, shall be pro-rated based upon the duration of
the Participant's participation in the Plan during such Plan Year and shall be
paid to the Participant or the Participant's designated beneficiary on or after
January 1 but not later than March 15th of the Plan Year following the Plan Year
for which such Award is earned.

3

--------------------------------------------------------------------------------



(d)Designation of Beneficiary — Except as otherwise required by applicable law,
any payments under the Plan payable to a Participant following the Participant's
death shall be paid to the beneficiary designated on the Participant's
Employer-provided life insurance policy or, if no such policy is provided or the
Participant has conflicting beneficiary designations, to the Participant's
estate. Payment in accordance with this Section 5 shall fully and completely
discharge the Employer from all further obligations under this Plan with respect
to the deceased Participant, and any entitlements of the Participant under the
Plan shall terminate upon such full payment.

Section 6.    Plan Administration

(a)Committee — The Plan shall be supervised by the Committee. The Committee
shall supervise the Plan consistent with the purpose and the terms of the Plan.
Subject to the terms of the Plan, the Committee shall have full authority to
(i) designate Participants; (ii) establish, amend, suspend, or waive such rules
and regulations and appoint such agents as it deems appropriate for the proper
administration of the Plan; (iii) to determine each Participant's Target Award;
(iv) to approve Awards; (v) to decide facts in any case arising under the Plan;
and (vi) make all other determinations including factual determinations, and
take all other actions that the Committee deems necessary or desirable for the
proper administration of the Plan, including the delegation of such authority or
power, where appropriate; provided that only the Committee shall have the
authority to amend or terminate the Plan. All powers of the Committee shall be
executed in its sole discretion, in the best interest of the Company not as a
fiduciary, and in keeping with the objectives of the Plan and need not be
uniform as to similarly situated individuals. The Committee's supervision of the
Plan, including all such rules and regulations, interpretations, selections,
determinations, approvals, decisions, delegations, amendments, terminations and
all other actions, shall be final and binding on the Employer and all Employees
of the Employer, including the Participants and their beneficiaries.

(b)Employment Contracts — In addition to the foregoing, the Committee shall have
the power to vary or waive any provision of the Plan in respect of a Participant
in order to satisfy the terms of such Participant's employment contract with the
Employer and to eliminate any conflict between such contract and the provisions
of the Plan; provided that, to the extent applicable, the Committee shall vary
or waive such provision in a manner that complies with section 409A of the Code.

Section 7.    Termination, Modifications, and Amendments

        The Company reserves the right to terminate the Plan or from time to
time make modifications or amendments of the Plan as it may, in its sole
discretion, deem advisable.

Section 8.    Miscellaneous

(a)Withholding — The Employer shall be authorized to withhold from any payment
due under the Plan the amount of withholding taxes due in respect to the Plan
and to take such other action as may be necessary in the opinion of the Employer
or to satisfy all obligations for the payment of such taxes.

(b)No Right to Employment — No person shall have any claim or right to be
granted an Award, and the Plan shall not be construed as giving a Participant
the right to be retained in the employ of, or in any other relationship with,
the Employer. Further, the Employer, expressly reserves the right at any time to
dismiss a Participant free from any liability or any claim under the Plan,
except as provided herein.

(c)Offset — Subject to the applicable requirements of section 409A of the Code,
if a Participant becomes entitled to a payment under the Plan, and at the time
of payment the Participant has any outstanding debt, obligation, or other
liability representing an amount owing to the Employer (as determined by the
Employer), including amounts owing on Employer credit cards, then in the sole
and absolute discretion of the Employer, the payment otherwise distributable may
be offset by such amount.

(d)Governing Law — To the extent that federal laws do not otherwise control, the
Plan is created under and is to be governed, construed and administered in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.

4

--------------------------------------------------------------------------------



(e)Severability — The Plan is intended to comply in all respects with applicable
laws and regulations. If any one or more of the provisions of the Plan shall be
held invalid, illegal, or unenforceable in any respect under applicable law and
regulation, the validity, legality and unenforceability of the remaining
provision shall be deemed null and void; however, to the extent permissible by
law, any provision which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit the Plan to be construed in
compliance with all applicable laws so as to foster the intent of the Plan.

(f)No Assignment — A Participant's rights and interests under the Plan may not
be assigned or transferred, and any attempted assignment or transfer of such
rights and interests shall be null and void.

(g)Headings — Headings are inserted in this Plan for convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.

(h)Notice — Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if sent via first class mail, in
writing and hand delivered, sent via electronic mail, or transmitted by
facsimile, to the human resources department or to such other entity as the
Committee may designate from time to time. Such notice shall be deemed given as
to the date of delivery, or, if delivery is made by mail, as of the date shown
on the postmark on the receipt for registration or certification.

(i)Section 409A — This Plan is intended to be exempt from section 409A of the
Code by making payments within the short-term deferral exception set forth in
the regulations under section 409A of the Code. However, to the extent that any
such payment under this Plan is deferred compensation subject to the
requirements of section 409A of the Code, payment shall only be made under the
Plan upon an event and in a manner permitted by section 409A of the Code,
including the requirement that payments made to "specified employees"
(as defined below) be postponed until the first payroll date after the
expiration of the six month period following the date of the specified
employee's "separation from service" (within the meaning of such term under
section 409A of the Code). If the Participant dies during the postponement
period prior to the payment of postponed amount, the amount postponed on account
of section 409A of the Code will be paid to the personal representative of the
Participant's estate within 60 days after the date of the Participant's death.
If a payment is not made by the designated payment date under the Plan, the
payment shall be made by December 31 of the calendar year in which the
designated date occurs. To the extent that any provision of the Plan would cause
a conflict with the requirements of section 409A of the Code, or would cause the
administration of the Plan to fail to satisfy the requirements of section 409A
of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law. In no event shall a Participant, directly or
indirectly, designate the calendar year of payment. A "specified employee" means
an employee who, at any time during the 12 month period ending on the
identification date, is a "specified employee" under section 409A of the Code,
as determined by the Committee. The determination of specified employees,
including the number and identity of persons considered specified employees and
the identification date, will be made by the Committee in accordance with a
procedure established by the Company, which complies with the provisions of
sections 416(i) and 409A and the regulations issued thereunder.

5

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.61



SHORT TERM INCENTIVE PLAN (STIP)
